Case 2:19-cr-00448-DLR Document 32-1 Filed 01/22/20 Page 1 of 2




                   Exhibit A
             Case 2:19-cr-00448-DLR Document 32-1 Filed 01/22/20 Page 2 of 2

                                      Alexander G. Scoufis
  FINRA | 1735 K Street, NW | Washington, D.C. 20006 | (202) 728-8859 | alexander.scoufis@finra.org
                                           EXPERIENCE
FINRA                                                                                  Washington, D.C.
Counsel, Criminal Prosecution Assistance Group                                    December 2016 – Present
     Provide substantial assistance to law enforcement and prosecutors enforcing securities laws
     Interpret and explain federal securities laws and FINRA rules to law enforcement and prosecutors
     Provide detailed analysis of financial records
     Create and prepare trial exhibits
     Testify as an expert or summary witness in federal criminal trials
     Attend and present at financial fraud conferences, roundtables, and working group meetings
Investigator, Office of Fraud Detection and Market Intelligence               May 2015 – December 2016
     Developed evidence to produce written reports detailing potential insider
        trading violations for the SEC or FINRA Legal
     Analyzed large quantities of trade data and market factors to determine whether
        potential insider trading violations occurred under SEC and FINRA rules
     Conducted interviews of registered representatives and requested and reviewed
        documents and email production from financial firms
     Requested and reviewed background information related to public news
        announcements from FINRA member firms and NYSE and Nasdaq listed companies
     Mentored and trained new analysts on investigative tools and techniques
Legal Intern, Office of General Counsel, Criminal Prosecution Assistance Group Fall 2014 – Spring 2015
     Assisted law enforcement and prosecutors enforcing securities laws
        by analyzing trade data and performing legal research and writing
     Prepared charts and potential trial exhibits
U.S. SECURITIES AND EXCHANGE COMMISSION                                 Denver, CO and Washington, D.C.
Honors Legal Intern, Division of Enforcement                                               Summer 2014
     Assisted investigations into potential auditor fraud by researching
        and summarizing past administrative law decisions
     Conducted legal research and drafted a memoranda on “advice of a professional” defense
Honors Legal Intern, Division of Enforcement                                                 Spring 2014
     Conducted legal research and drafted memoranda regarding Rule 10b-5 violations
     Analyzed contracts between broker-dealers and their clients
OTTERBOX                                                                                Fort Collins, CO
Legal Intern                                                                               Summer 2013
     Provided in-house legal services to the leading seller of smart phone cases
     Assisted in developing and implementing an FCPA compliance program
                                           EDUCATION
THE GEORGE WASHINGTON UNIVERSITY LAW SCHOOL                                             Washington, DC
Juris Doctor, with honors                                                                     May 2015
     Relevant Coursework: Securities Regulation (’33 Act and ’34 Act), Regulation of Mutual Funds
       (Investment Company Act of 1940 and Investment Advisers Act of 1940), Banking Law,
       Regulation of Derivatives, Corporate Finance, Corporations, and Administrative Law
COLORADO STATE UNIVERSITY                                                              Fort Collins, CO
Bachelor of Arts, cum laude, in Political Science; minor in Economics                        May 2012
                                    Licenses and Certifications
      Admitted to practice law in Maryland
      Certified Regulatory and Compliance Professional (CRCP)
